DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 8/26/2021 are acknowledged. 


Response to Amendments

	Applicant argues (p. 2-3 Remarks filed 8/26/2021) Table 3 of the specification, claims 1 and 21 have been amended to correct informal matters. Specifically, claims 1 and 21 have been amended to address a typographical error in the title of Table 3. In Table 3, the cured composition was recited, although it is clear from the paragraph bridging pages 11-12 in combination with Table 3 that the curable composition was intended. 
	This argument is found persuasive. Specifically, stability of the curable composition was clearly intended in Table 3. Page 2 describes a continuing need for curable impression material formulations. Page 9 also describes the claimed curable composition. Therefore, based on the specification and the arguments made of record, one skilled in the art would understand a curable composition was intended, and the amendment of claims 1 and 21, and Table 3 of the specification have been entered. The reasons for allowance set forth previously have not changed are repeated here. 

Zech does not suggest alone, or in combination, the claimed curable one part silicone composition. Specifically, Zech doesn’t mention a curable one part composition comprising a coated calcium aluminosilicate filler wherein when cured provides the dental impression material having stability at storage for at least 125 days at a temperature of from 22 to 27 °C. Further, Applicant has demonstrated coated calcium aluminosilicate in particular leads to favorable stability as claimed. 

Oxman does not suggest alone, or in combination, the claimed curable one part
silicone composition. Specifically, Oxman doesn’t mention a curable one part composition comprising a coated calcium aluminosilicate filler wherein when cured
provides the dental impression material having stability at storage for at least 125 days
at a temperature of from 22 to 27 °C. Further, Applicant has demonstrated coated
calcium aluminosilicate in particular leads to favorable stability as claimed. 

Examiner is unaware of prior art that reasonably suggests alone, or in combination, the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768